Citation Nr: 0509684	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-03 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.   
 
2.  Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which, 
in pertinent part, granted service connection and a 10 
percent rating for PTSD, effective January 21, 2003, and 
denied service connection for hypertension, to include as 
secondary to the veteran's service-connected diabetes 
mellitus.  In November 2004, the veteran testified at a Board 
videoconference hearing.  

The present Board decision addresses the issue of entitlement 
to a rating higher than 10 percent for PTSD.  The issues of 
entitlement to a rating higher than 30 percent for PTSD and 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
will be the subject of the remand at the end of the decision.  


FINDING OF FACT

Based on the currently available evidence, the Board finds 
that, at a minimum, the veteran's PTSD has been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.  




CONCLUSION OF LAW

Based on the available evidence at this time, the criteria 
for a 30 percent rating for PTSD have been met continuously 
since service connection for such disorder became effective 
on January 21, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The RO has assigned a 30 percent rating for PTSD, effective 
January 21, 2003 (the effective date of service connection).  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 is meant to reflect the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A 61 to 70 GAF score indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has been some meaningful 
interpersonal relationships.  An examiner's classification of 
the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

At the recent May 2003 VA psychiatric examination, the 
examiner specifically noted that veteran's claims file was 
not available for review.  At that time, the veteran reported 
that he had remained married to his spouse of thirty-two 
years.  He indicated that he had worked in a machine shop for 
the previous twenty-four years and that he generally enjoyed 
the job and did not have any work-related difficulties.  The 
veteran stated that he thought that his medication was 
helping and that he would have nightmares that would occur 
about once a week and almost always involved being in 
Vietnam.  The veteran noted that he used to hunt and fish, 
but that he currently would spend a lot more of his time just 
lying around the house.  

The examiner reported that the veteran appeared rather 
dysphoric and that his eye contact was limited.  It was noted 
that his speech was within normal limits, that his mood was 
depressed, and that his affect was appropriate to content.  
The examiner stated that the veteran's thought processes and 
associations were logical and tight with no loosening of 
associations or confusion noted.  The examiner also indicated 
that no gross impairment in the veteran's memory was 
observed, that he was oriented in all spheres, that his 
insight and judgment was adequate, and that he denied 
hallucinations, delusions, and suicidal or homicidal 
ideation.  The diagnosis was PTSD, chronic.  A global 
assessment of functioning (GAF) score of 55 was assigned.  
The Board notes that a GAF score of 55 suggests moderate 
symptoms.  

Other recent treatment entries show that the veteran received 
treatment for his PTSD on multiple occasions.  GAF scores of 
51, 55, 61, 65, and 70 were all reported.  Such GAF scores 
suggest either mild or moderate symptoms.  

Viewing all the evidence, the Board finds that there is a 
reasonable basis for finding that the symptoms of such 
disorder have been at least productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of an inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms, and that such 
supports a 30 percent rating.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  The issue of staged ratings is 
not indicated presently as the Board finds that the veteran's 
PTSD is, at a minimum, 30 percent disabling.  This decision 
should not be interpreted as an expressed or implied 
determination that the veteran's PTSD is only 30 percent 
disabling.  It is, however, a determination that the 
available medical evidence of record at this time would 
support an increase over the currently assigned 10 percent 
rating.  In order to determine whether the veteran is 
entitled to a rating higher than 30 percent, additional 
medical development, as described below, will be required.  



Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 2003 letter, 
a May 2003 letter, a January 2004 statement of the case, and 
at the November 2004 Board hearing, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for PTSD.  The discussions in the rating 
decisions, the statement of the case and the Board hearing 
held in November 2004, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.


ORDER

Entitlement to a higher rating for the veteran's PTSD to 30 
percent, continuously since the effective date of service 
connection on January 21, 2003, based on the medical evidence 
available at this time, is granted.  


REMAND

The other issues on appeal are entitlement to a rating higher 
than 30 percent for PTSD and entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.  

As to the claim for entitlement to a rating higher than 30 
percent for PTSD, the Board notes that the May 2003 VA 
examination report, noted above, included a notation by the 
examiner that the veteran's claims file was not available for 
review.  This is a critical flaw in such examination and must 
be corrected.

Beyond the above, the veteran has received subsequent 
treatment for his PTSD on numerous occasions including as 
recently as January 2004.  Further, at the November 2004 
Board hearing, the veteran's representative specifically 
requested that the veteran be scheduled for an additional VA 
psychiatric examination.  

Under the circumstances of this case, the Board finds that an 
additional VA examination of the veteran's PTSD should be 
provided.  

As to the veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, the Board notes that the record does not 
include correspondence from the RO notifying the veteran of 
the VCAA notice and duty to assist provisions regarding his 
claim, to particularly include the duty, imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

While the veteran has not specifically indicated that any 
additional relevant evidence is available, this fact does not 
discharge VA's duties under the VCAA, and because the claims 
file reflects no specific waiver of the VCAA notice rights, 
the Board finds that further action is needed to ensure 
compliance with due process requirements-particularly, the 
VCAA's duties to notify.  Board decisions are routinely 
vacated by the U.S. Court of Appeals for Veterans Claims for 
failure to meet the requirements of the VCAA.  

The Board also finds that specific additional development of 
this claim is warranted.  The veteran was afforded a VA 
hypertension examination in May 2003.  There is no indication 
that the examiner reviewed the claims file prior to the 
examination.  The diagnoses were Type II diabetes and 
essential hypertension unrelated to diabetes.  A December 
2004 statement from R. Tejada, M.D., however, indicated that 
the veteran suffered from hypertension that was secondary to 
his diabetes.  There is no indication that Dr. Tejada 
reviewed the veteran's claims file in providing this opinion 
and he does not provide a basis for this opinion.  

Given such circumstances, it is the judgment of the Board 
that the veteran should be provided a VA examination with an 
opinion on the etiology of his hypertension.  

Additionally, the Board notes that subsequent to the issuance 
of the January 2004 statement of the case, additional medical 
evidence (specifically the December 2004 statement from Dr. 
Tejada, noted above) was submitted directly to the Board in 
January 2005, and the veteran has not submitted a waiver with 
regard to RO initial consideration of these records.  As a 
result, the case must be returned to the RO for initial 
consideration of the evidence and for a supplemental 
statement f the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file, if any.

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the two claims now 
currently on appeal.  To ensure that the 
duty to notify the claimant of what 
evidence will be obtained by whom is met, 
the letter should include a request that 
he provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any outstanding medical records 
pertinent to the claims on appeal that are 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected PTSD.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
necessary for rating the veteran's PTSD 
should be reported in detail.  A GAF score 
should be assigned and explained.  

3.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his hypertension.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's hypertension, 
including any relationship with his period 
of service.  The examiner should also 
specifically opine as to whether or not 
the veteran's hypertension was caused by 
or permanently worsened by his service-
connected diabetes mellitus.  The examiner 
should specifically address the statement 
submitted by Dr. Tejada.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected diabetes mellitus, and 
entitlement to a rating higher than 30 
percent for PTSD.  

5.  In any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative a 
supplemental statement of the case (to 
include clear reasons and bases for its 
determinations) which takes into account 
all the evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


